Citation Nr: 1128677	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On April 26, 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file and has been reviewed.  The Veteran also testified at an RO hearing in March 2009, the transcript of which is also of record.


FINDINGS OF FACT

1.  By a December 2003 decision, the RO denied service connection for PTSD and hypertension; the Veteran did not appeal.  

2.  Evidence received since the RO's December 2003 decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and it raises a reasonable possibility of substantiating the underlying claim.

3.  Evidence received since the RO's December 2003 decision relates to a new theory of entitlement to service connection for hypertension, and it raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The December 2003 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted to reopen a claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted to reopen a claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted in the introduction, the Veteran's claims of service connection for PTSD and hypertension were denied by the RO in December 2003.  The Veteran did not file a notice of disagreement as to that decision and the December 2003 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

As a result of the finality of the December 2003 decision, the Veteran's claims of service connection for PTSD and hypertension may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of the December 2003 RO decision included:  the Veteran's service treatment records (STRs); his service personnel records; VA treatment records; private medical records showing a diagnosis of hypertension; and the Veteran's PTSD stressor statement.

In its December 2003 decision, the RO denied service connection for PTSD upon finding that the evidence failed to show a current diagnosis of PTSD or contain credible supporting evidence of the Veteran's claimed in-service stressor.  The RO also denied service connection for hypertension upon finding that the evidence failed to show that the Veteran's hypertension was related to military service.  

Evidence received since the December 2003 RO decision consists of private medical records from Kaiser Permanente; a letter from C.F., D.O., a psychiatrist with Kaiser Permanente in San Diego, California; articles noting an association between hypertension and PTSD; and statements from the Veteran, to include his March 2009 RO and April 2011 Board hearing testimony.  

Notably, the March 23, 2007, letter from Dr. C.F. stated that the Veteran had been under his care since March 2, 2007.  Dr. C.F. indicated that he had diagnosed the Veteran as having PTSD, generalized anxiety disorder, and depression, not otherwise specified (NOS).  Dr. C.F. opined that in his professional opinion, the Veteran's PTSD was directly related to a result of his military service during the Vietnam War.  

The Board finds that Dr. C.F.'s letter suggests that the Veteran currently has PTSD that is related to his military service.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to contain a diagnosis of PTSD.  Further, it is material because it is supporting evidence of a current disability and a nexus between that diagnosed disability and military service.  See Hickson, supra; see also Shade, 24 Vet. App. at 120 (noting that the language of § 3.156(a) "does not require new and material evidence as to each previously unproven element of a claim.").  As a result, the Board finds that Dr. C.F.'s statement, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of service connection, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  See Shade, supra.  Accordingly, the claim of service connection for PTSD is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Additionally, during his April 2011 hearing, the Veteran stated that Dr. C.F. had told him that his PTSD was exacerbating his hypertension.  The Veteran also submitted articles indicating an association between PTSD and hypertension.  The Board finds that this evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence showed only a diagnosis of hypertension.  Further, it is material because it raises a new theory of possible entitlement to service connection for hypertension.  That is, the RO previously considered only whether service connection for hypertension was warranted on a direct basis.  However, a disability may also be service connected on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).  As noted by the United States Court of Appeals for the Federal Circuit, where a claimant presents "a new theory of causation for the same disease or injury that was the subject of a previously denied claim" and "the evidence supporting the veteran's new theory of causation constitutes new and material evidence, . . . VA must reopen the veteran's claim."  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed.Cir.2008); see Shade, 24 Vet. App. at 117.  As a result, the Board finds that the Veteran's testimony, which is presumed credible, see Justus, supra, along with the articles suggesting an association between PTSD and hypertension is sufficient to raise a new theory of possible entitlement to service connection and therefore constitutes new and material evidence.  See Shade, supra.  Accordingly, the claim of service connection for hypertension is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  To that limited extent, the appeal of this issue is granted.


REMAND

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

Initially, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force.  In fact, the Veteran himself has not asserted that he engaged in combat.  Rather, the Veteran has asserted that while serving aboard the USS Ingersoll during the Vietnam War, the ship came under fire.  The Veteran indicated that although the USS Ingersoll was not hit during his service aboard it, he had feared that it would be.  The Veteran also related a time when the USS Ingersoll lost power for approximately 45 minutes, which he stated left them "sitting there as dead ducks."

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for PTSD.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has a current diagnosis of PTSD.  It is not clear that that this diagnosis conforms to the DSM-IV criteria.  Nor is the basis of that diagnosis ascertainable from the records before the Board.  Nevertheless, the Board does find that Dr. C.F.'s opinion that the Veteran has PTSD related to his military service satisfies the "low threshold" necessary to establish entitlement to a VA medical examination.  McLendon, supra.  

Accordingly, the Board finds that on remand, the agency of original jurisdiction (AOJ) must schedule the Veteran for a PTSD-specific examination with a VA or VA-contracted psychiatrist or psychologist to ascertain whether the Veteran in fact has PTSD that is a result of an identified in-service stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's reported in-service stressors and must specifically discuss whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05).

Further, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in light of the other psychiatric diagnoses of record (generalized anxiety disorder and depression, NOS), in order to properly assess the Veteran's service connection claim, in addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to any period of active military service.  

Moreover, because the Veteran has submitted evidence suggesting that his hypertension may be related to or aggravated by his PTSD, not only is his claim of service connection for hypertension inextricably intertwined with his PTSD claim, the "low threshold" necessary to establish entitlement to a VA medical examination has also been satisfied.  See McLendon, supra.  Accordingly, the Board finds that the claim of service connection for hypertension must also be remanded for a VA medical examination that addresses the etiology of the Veteran's current hypertension, to include consideration of whether the Veteran's hypertension may be secondary to psychiatric disability.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's hypertension is attributable to his active military service or to any diagnosed psychiatric disability, to include PTSD.  

The Board also finds that a remand of the matter is necessary for the agency of original jurisdiction (AOJ) to comply with its duty to obtain relevant records.  Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

During his April 2011 hearing, the Veteran asserted that he was in a PTSD therapy program.  Records related to any such program have not been associated with the claims folder.  Thus, on remand, the AOJ should contact the Veteran with a request that he provide the full name and address for the facility where he participated in a PTSD therapy program.  He should also be asked to provide the dates of his therapy and any follow-up treatment related to his PTSD from that facility.  Following receipt of any necessary authorization for release of such private medical records to VA, the AOJ should attempt to obtain all relevant records from the identified source.  The Veteran is reminded that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must provide the AOJ with enough identifying information to enable the AOJ to obtain the relevant records.  

Also during his April 2011 Board hearing, the Veteran indicated that he had been awarded disability benefits from the Social Security Administration (SSA).  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  But see Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (holding that the duty to assist "is not boundless in its scope" and "not all medical records or all [Social Security Administration] disability records must be sought--only those that are relevant to the veteran's claim").  On remand, the records relating to those disability benefits should be requested from SSA.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ must also provide the Veteran and his representative with the language of the new regulation found at 75 Fed. Reg. 39,852.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should specifically request from the Veteran that he provide the full name and address for the psychiatrist or facility from which he reportedly received PTSD therapy.  The Veteran should also provide dates of any such therapy or follow-up treatment.  Following receipt of that information, the AOJ should contact the specific psychiatrist or facility in question, with a request that copies of any and all records of the Veteran's therapy on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.

All attempts to procure those records should be documented in the file. If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file. In addition, the appellant and his representative should be informed of any such problem.  They should be given opportunity to secure the records.

2.  The AOJ should send to the Veteran a new Veterans Claims Assistance Act of 2000 (VCAA) notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim of service connection for hypertension on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought. The procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

4.  After completing the development ordered in paragraphs 1 through 3 above is completed, the AOJ should schedule the Veteran for a VA examination in connection with his claim for service connection for PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  

5.  After completing the development ordered in paragraphs 1 through 4 above is completed, schedule the Veteran for a VA examination in connection with his claim of service connection for hypertension.  (This examination may be combined with the examination for hypertension if the AOJ identifies an examiner with expertise sufficient to address both disabilities.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655.)

The examiner should provide an opinion as to whether the Veteran's currently diagnosed hypertension is at least as likely as not related to his period of military service.  An opinion should also be provided as to whether any diagnosed psychiatric disability, to include PTSD, has caused or made chronically worse the Veteran's hypertension.  All opinions should be set forth in detail and explained in the context of the record.  

If any examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


